NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1315-14T2

MICHAEL BANDLER,
                                       APPROVED FOR PUBLICATION
         Plaintiff-Appellant,
                                          December 15, 2015
v.
                                         APPELLATE DIVISION
ROCCO MELILLO,

          Defendant-Respondent.
________________________________

         Argued December 2, 2015 – Decided December 15, 2015

         Before Judges Alvarez, Haas and Manahan.

         On appeal from Superior Court of New Jersey,
         Law Division, Atlantic County, Docket No. L-
         2659-14.

         Michael Bandler, appellant, argued the cause
         pro se.

         Ronald   A.  Rosa   argued  the  cause   for
         respondent (Fuggi Law Firm, P.C., attorneys;
         Robert R. Fuggi, Jr., of counsel and on the
         brief).

     The opinion of the court was delivered by

HAAS, J.A.D.

     Plaintiff Michael Bandler appeals from the Law Division's

August 28, 2014 order granting summary judgment to defendant

Rocco Melillo and dismissing his complaint that sought damages

against defendant for failing to comply with discovery orders.
Plaintiff also appeals from the trial court's October 17, 2014

order denying his motion for reconsideration.

      However, plaintiff does not challenge the propriety of the

dismissal of his action.         Instead, plaintiff states that he is

dissatisfied with dictum in the trial judge's written decision

and has filed a notice of appeal for the sole purpose of asking

this court to redact the dictum from the trial court's opinion. 1

Because    our    jurisdiction    is    limited    to    appeals     taken    from

judgments and not from opinions or dicta of a trial court, we

dismiss plaintiff's appeal.

      We derive the following facts and procedural history from

the record on appeal.         In a separate action (the collection

action),2 plaintiff obtained an August 1, 2012 default judgment

in   the   sum    of   $54,159.13      against    Evelyn    Melillo,    who     is

defendant's former spouse.3         Plaintiff was unable to collect the

judgment   from    Evelyn.       Asserting    that      defendant    might    have

information      concerning   Evelyn's       financial     assets,     plaintiff




1
   When   the   trial  court   denied  plaintiff's   motion  for
reconsideration, it also denied his request to redact the dictum
from its earlier opinion.
2
     Docket No. L-1859-12.
3
    Defendant and Evelyn divorced in February 2005. Because they
share the same surname, we refer to Evelyn by her first name to
avoid confusion. We intend no disrespect.



                                        2                               A-1315-14T2
served a notice of deposition upon defendant in the collection

action.    Defendant failed to appear for the deposition.

    On January 6, 2014, the trial court granted plaintiff's

application for an order compelling defendant to appear at a

January 30, 2014 deposition and to produce documents requested

by plaintiff.          Defendant did not appear at this deposition and

did not produce             the requested documents.                 Plaintiff filed a

motion asserting that defendant had "violated plaintiff's rights

as a litigant" and demanding that he be arrested.                            On March 24,

2014,     the    court       ordered    defendant         to     attend      a       deposition

scheduled       for    April      21,   2014,       and    produce        the         requested

documents.

    On     April       17,    2014,     however,      Evelyn         filed       a    voluntary

petition for bankruptcy under Chapter 7 of the United States

Bankruptcy Code.            By this time, the collection action had been

reassigned to Judge Allen J. Littlefield, J.S.C.                             On April 21,

2014, Judge Littlefield issued an order stating that, because

Evelyn    had     filed      a   bankruptcy        petition,         plaintiff's         claims

against    her    in    the      collection       action   were       dismissed         without

prejudice until the conclusion of the bankruptcy proceedings or

the entry of an order by the bankruptcy court granting relief

from the automatic stay under 11 U.S.C.A. § 362(d).                                   Defendant

appeared    for       the    deposition    on      April       21,   2014,       but    advised




                                              3                                        A-1315-14T2
plaintiff that he would not respond to any questions or provide

any documents because all collection proceedings against Evelyn

had been stayed.

       Rather      than     filing       another    enforcement      motion      against

defendant in the collection action or, if necessary, seeking

relief      from    the      stay      in   the    bankruptcy     court,      plaintiff

instituted a separate action against defendant on May 23, 2014. 4

In    his   complaint,        plaintiff      alleged      defendant's      failure      to

comply with the discovery orders in the collection action made

his    judgment      against      Evelyn     "uncollectible."         As    a    result,

plaintiff asserted that defendant was now responsible for paying

the    entire      judgment,     together        with   other   damages    and    costs.

Defendant filed an answer and a counterclaim.                     Plaintiff filed a

motion to strike defendant's pleadings, and defendant responded

by filing a cross-motion for summary judgment dismissing the

complaint.

       Following          oral        argument,     Judge       Littlefield       denied

plaintiff's         motion       to     strike     defendant's      pleadings,         re-

designated defendant's counterclaim as a defense, and granted

defendant's motion for summary judgment.                    In a thorough written

opinion, the judge ruled that when defendant failed to comply

with the discovery orders after Evelyn filed for bankruptcy,

4
    Docket No. L-2659-14.



                                             4                                   A-1315-14T2
plaintiff's sole recourse was to file an appropriate enforcement

motion    in    the   collection     action,     rather   than   filing   a     new,

separate       action   seeking      damages      from     defendant.         Judge

Littlefield explained:

               Regardless of whether [d]efendant was or was
               not required to appear for the various
               depositions, the failure of a non-party to
               appear for a deposition, even a court[-]
               ordered deposition, is not an independent
               cause of action.    The procedures set forth
               by the Rules of Court provide an aggrieved
               party   sufficient    avenues   for    relief
               [through]   means  of   motions  to   enforce
               litigant's rights and various forms of
               contempt of [c]ourt. In sum, New Jersey law
               does not recognize an independent cause of
               action for a [non-party's] non-compliance
               with discovery requests aimed at collecting
               a judgment as [pled] by . . . plaintiff.

      Accordingly, Judge Littlefield entered an order on August

28,   2014     dismissing     plaintiff's    "claim"      with   prejudice.      On

October 17, 2014, the judge partially granted plaintiff's motion

for reconsideration and issued a corrected order stating that

plaintiff's      "complaint     is   [dismissed]    with    prejudice     for   the

reasons    expressed     in   the    [c]ourt's    memorandum     decision     dated

August 28, 2014.        This [o]rder is not intended to bar any party

from seeking any relief in the underlying matter of Bandler v.

[Evelyn] Melillo, [the collection action]."

      On appeal, plaintiff does not challenge the August 28, 2014

and October 17, 2014 orders dismissing his complaint against




                                         5                                A-1315-14T2
defendant with prejudice.        However, plaintiff complains that, in

the judge's written opinion addressing the contentions raised by

the parties concerning defendant's motion for summary judgment,

the judge discussed defendant's argument that the automatic stay

in the bankruptcy action excused his failure to comply with the

discovery orders.

    In    his     decision,   the    judge   initially     observed   that

defendant was not required to appear for the April 21, 2014

deposition because the filing of Evelyn's bankruptcy petition

"stayed the proceedings in that matter including any and all

efforts   to     collect   the    judgment   against     Evelyn   Melillo.

Collection efforts included deposing [d]efendant[,] and thus,

the deposition was similarly stayed."        Plaintiff alleged at oral

argument that he was not going to ask defendant any questions at

the deposition about Evelyn's assets but, rather, only planned

to seek information that might support plaintiff's "potential

claim" against defendant "for his failure to appear at the prior

depositions."

    The        judge   rejected      plaintiff's       argument   because

"[r]egardless of whether [d]efendant was or was not required to

appear for the various depositions," plaintiff could not bring

an independent cause of action against defendant for failure to

appear.   Therefore, plaintiff's complaint against defendant had




                                     6                            A-1315-14T2
to   be   dismissed.        Accordingly,       the   judge    again    stated       that

plaintiff     should    have      filed   an       enforcement   motion        against

defendant in the collection action.                The judge noted that "there

still remains a question as to whether or not the filing of said

motion would violate the automatic stay."                     However, the judge

stated that he was not going to render an advisory opinion on

that issue.

      Plaintiff filed a motion for reconsideration.                     He did not

contest the order dismissing his complaint.                   However, plaintiff

demanded that the judge redact the portion of his August 28,

2014 written opinion relating to the bankruptcy stay because

plaintiff believed it was dictum and not necessary to support

the judge's ultimate decision to dismiss the complaint.

      Following      oral    argument         on    October    17,     2014,      Judge

Littlefield denied this request.               The judge found that, because

plaintiff    had     made   arguments     concerning      the    effects       of    the

automatic     stay     on   his    collection        efforts,    the     court       was

obligated to address them.           The judge again stated that he was

not going to issue an advisory opinion as to the impact of the

automatic stay on any future motion by plaintiff to enforce the

discovery orders against defendant in the collection action.                          As

noted above, the judge also corrected the August 28, 2014 order

to make clear that no party was barred "from seeking any relief"




                                          7                                    A-1315-14T2
in    the   collection   action.          The       judge    did    not     mention       the

bankruptcy proceedings in the August 28, 2014 and October 17,

2014 orders.

       This    appeal    followed.             On    appeal,        plaintiff's        only

arguments relate to his contention that the judge should not

have included a discussion of the automatic stay in his August

28, 2014 written decision.                Plaintiff argues that "the trial

court's     gratis   dictum    is     unnecessary           and    may     cloud    future

proceedings" and that "the trial court's dictum is mistaken and

in contradiction to the trial court's own order."                                However,

plaintiff does not appeal from the August 28, 2014 and October

17,    2014    orders    dismissing        his       complaint.            Under      these

circumstances, we are compelled to dismiss plaintiff's appeal

for want of jurisdiction.

       It is well established that "because an appeal questions

the propriety of action [in the trial court], the rationale

underlying the action is not independently appealable."                               Price

v. Hudson Heights Dev., LLC, 417 N.J. Super. 462, 467 (App. Div.

2011) (citing Mandel, New Jersey Appellate Practice, ch. 2:4-2

(2010)).      Therefore, a party may challenge only the propriety of

the   judgment    entered     by    the    trial      court,       not    the    reasoning

underlying     the   court's       decision.          Do-Wop       Corp.    v.     City   of

Rahway, 168 N.J. 191, 199 (2001).




                                           8                                       A-1315-14T2
      In other words, "a party satisfied with or not aggrieved by

an action may not complain on appeal about the reasons cited for

the action."     Mandel, New Jersey Appellate Practice, ch. 2:4-2

(2016).     This rule applies even if the trial court's reasoning

is incorrect.     See Isko v. Planning Bd. of Livingston, 51 N.J.
162, 175 (1968) ("It is a commonplace of appellate review that

if the order of the lower tribunal is valid, the fact that it

was predicated upon an incorrect basis will not stand in the way

of   its   affirmance."),   abrogated   on   other   grounds,   Commercial

Realty & Res. Corp. v. First Atl. Props. Co., 122 N.J. 546

(1991).    Thus, contrary to the arguments raised by appellant on

appeal, a party may not parse through the opinion of a trial

judge and take an appeal from words, sentences, or sections of

the opinion that he or she finds "objectionable" when the party

is not asserting that the order or judgment was made in error.

See Arons v. N.J. Network, 342 N.J. Super. 168, 181 (App. Div.)

(rejecting plaintiff's complaints concerning "the quality of the

letter opinion provided by the trial court" because "appeals are

taken from judgments, not opinions"), certif. denied, 170 N.J.
388 (2001).

      This rule is particularly apt in a case where, as here, the

appellant is challenging dicta contained in the trial court's

opinion.     See Glaser v. Downes, 126 N.J. Super. 10, 16 (App.




                                   9                              A-1315-14T2
Div. 1973) (holding that "appeals are taken from judgments and

not from opinions, let alone dicta"), certif. denied, 64 N.J.
513 (1974).       Dictum is a statement by a judge "not necessary to

the decision then being made[,]" and "as such it is entitled to

due consideration but does not invoke the principle of stare

decisis."        Jamouneau v. Div. of Tax Appeals, 2 N.J. 325, 332

(1949).       "[P]ortions     of    an   opinion    that     are   dicta   are   not

binding."      Nat'l Mortg. Co. v. Syriaque, 293 N.J. Super. 547,

554 (Ch. Div. 1994).

       Because the parties both broached the subject of the impact

of     the   automatic    stay      on   the   pending       proceedings,     Judge

Littlefield       prudently        discussed      the      parties'     respective

positions in his thorough opinion.                However, as the judge made

clear, the issue of whether the automatic stay imposed as the

result of the Evelyn's bankruptcy action would prevent plaintiff

from    filing    an   enforcement       motion    against    defendant     in   the

collection       action   was      not   before    him     when    he   considered

defendant's motion for summary judgment.                   Therefore, the judge

properly concluded that he would not render an advisory opinion

on the issue.       See State v. Rose, 206 N.J. 141, 189 (2011) ("The

notion that a court of appeals willy-nilly can decide issues

unnecessary to the outcome of the case results in the wholesale




                                          10                               A-1315-14T2
issuance of advisory opinions, a practice our judicial decision-

making system categorically rejects.").

      Instead, the judge dismissed plaintiff's complaint against

defendant because, as we noted, he concluded that "the failure

of a non-party to appear for a deposition, even a court[-]ordered

deposition, is not an independent cause of action."                         Plaintiff

has not challenged that ruling on appeal.                    Thus, we have no

jurisdiction to consider plaintiff's complaints concerning the

dictum in the opinion related to the bankruptcy proceedings.

See Glaser, supra, 126 N.J. Super. at 16.

      We also do not have jurisdiction to consider the October

17, 2014 order denying plaintiff's motion for reconsideration.

Again, plaintiff's arguments concerning that order are limited

to   his   assertion     that   the    judge     should    have       redacted     the

discussion    of   the    bankruptcy         proceedings   from       his    earlier

written    opinion.      However,     "[t]his     position    as      a    basis   for

reconsideration is completely unsupported by legal authority."

Amerada Hess Corp. v. Dir., Div. of Taxation, 7 N.J. Tax 275,

280-81     (Tax    Ct.    1985)       (concluding     that        a       plaintiff's

"dissatisfaction with the [trial] judge's written opinion[,]"

but not with "the judge's conclusion and final judgment[,]" does

not warrant reconsideration of the judge's order).




                                        11                                   A-1315-14T2
     Accordingly, we dismiss plaintiff's appeal from the August

28, 2014 and October 17, 2014 orders for want of jurisdiction.5




5
  In his brief, defendant asserts that he is "entitled to recover
attorneys' fees" on appeal.       However, Rule 2:11-4 clearly
provides that "[a]n application for a fee for legal services
rendered on appeal shall be made by motion supported by
affidavits as prescribed by [Rule] 4:42-9(b) and (c), which
shall be served and filed within [ten] days after the
determination of the appeal." (emphasis added). Therefore, we
decline to consider defendant's contention in this opinion.



                               12                        A-1315-14T2